I115th CONGRESS1st SessionH. R. 988IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Ellison introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide for a study by the Transportation Research Board of the National Academies on the impact of diverting certain freight rail traffic to avoid urban areas, and for other purposes. 
1.Study on impact of diverting certain freight rail to avoid urban areas
(a)In generalNot later than 3 months after the date of enactment of this Act, the Secretary of Transportation shall make appropriate arrangements with the Transportation Research Board of the National Academies under which the Board shall conduct a study on the cost and impact of rerouting freight rail traffic containing hazardous material to avoid transportation of such hazardous material through urban areas. (b)Contents of studyThe study described under subsection (a) shall include—
(1)the benefits of rerouting freight rail traffic containing hazardous material to alternate railroad routes that avoid urban areas, including benefits to the health and safety of the individuals living in such urban areas; (2)the benefits of construction of alternative railroad routes that avoid urban areas for transportation of freight rail containing hazardous material;
(3)the logistical feasibility of the actions described in paragraphs (1) and (2); and (4)the costs of taking the actions described in paragraphs (1) and (2).
(c)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the Board transmit to Congress a report on the results of the study not later than 21 months after the date of enactment of this Act. (d)Definitions (1)Hazardous materialThe term hazardous material has the meaning given such term in section 5102 of title 49, United States Code. 
(2)Urban areaThe term urban area means an urban area, as designated by the Bureau of the Census, with a population of greater than 30,000. (e)Authorization of appropriationsThere are authorized to be appropriated $850,000 to carry out this Act.  
